Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000496
                                                        04-SEP-2013
                             SCWC-12-0000496            01:15 PM

             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         MARGARET WILLE, Petitioner/Appellant-Appellant,


                                   vs.


    BOARD OF LAND AND NATURAL RESOURCES; DEPARTMENT OF LAND AND
 NATURAL RESOURCES; WILLIAM J. AILA, JR. in his official capacity
 as Chairperson of the Board of Land and Natural Resources; STATE
OF HAWAI'I; and PARKER RANCH INC., Respondents/Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000496; CIV. NO. 11-1-202K)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

         (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.;

and Acoba, J. dissenting separately, with whom Pollack, J. joins)


          Petitioner/Appellant-Appellant Margaret Wille’s

application for writ of certiorari, filed July 21, 2013, is hereby

rejected.

          DATED:     Honolulu, Hawai'i, September 4, 2013.
Margaret Wille                        /s/ Mark E. Recktenwald
petitioner, pro se
                                      /s/ Paula A. Nakayama
David M. Louie, Donna H.
Kalama, Linda L.W. Chow,              /s/ Sabrina S. McKenna
Cindy Y. Young for
respondents BLNR, DLNR
and William J. Aila, Jr.

Steven S.C. Lim,
Jennifer A. Benck,
Michael J. Scanlon,
Edmund W.K. Haitsuka
for respondent Parker Ranch Inc.